DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Formal Matters
Applicant’s response filed on 12/8/2021, which did not provide any claim amendments, has been entered.  Claims 1-10 and 12-15 are pending.  Claim 11 was previously cancelled.  Claims 1-7, 14 and 15 have been withdrawn as being directed to a non-elected invention.  Claims 8-10, 12 and 13 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This Application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 8-10, 12 and 13 remain rejected under 35 U.S.C. § 103 as being unpatentable over Van De Rijn et al. (Infection and Immunity, Vol. 27, No. 2, pp. 444-448; 1980; cited in the IDS dated 6/8/2018), further in view of Cellini et al. (WO 2014/019696; 2014; cited in the IDS dated 6/8/2018) and Serebrennikova et al. (U.S. Patent No. 7,952,693; 2011).
Regarding claims 8 and 13, Van De Rijn teaches a chemically defined medium for growing bacteria which has enhanced bacterial growth rates (doubling times) enhanced high culture densities and the ability of using small inocula without prior adaption regimens (Abstract).  Further, Van De Rijn teaches that a sample is contacted with the 
Van De Rijn teaches a chemically defined culture medium that comprises glutamine, cystine and/or cysteine, adenine, guanine, aminobenzoic acid and an iron (III) salt (page 445, Table 1).  Van De Rijn teaches that the chemically defined culture medium comprises glutamine (200 mg/L), cystine (50 mg/L) and/or cysteine (500 mg/L), adenine (20 mg/L), guanine (20 mg/L), aminobenzoic acid (0.2 mg/L = 0.0002 g/L), nicotinamide adenine dinucleotide (2.5 mg/L) and an iron (III) salt (ferric nitrate; 1 mg/L; page 445, Table 1).  
Regarding claims 8 and 9, Van De Rijn teaches that the chemically defined medium was tested with bacteria doubling times of the bacteria were 32-54 minutes (page 446, column 1, paragraph 2, Table 2), 18-hour cultures were assessed for DNAse (page 445, column 2, paragraph 1), while strains grown on chemically defined culture plates were grown for 24 hours (page 446, column 1, paragraph 4).  In view of the above, Van De Rijn teaches that the incubation was performed between 0-30 hours (i.e., the limitation “less than 30 hours” is interpreted to include zero hours for the lower limit for incubation).
Regarding claims 8 and 10, Van De Rijn teaches that presence of the tested bacteria was turbidimetrically determined using a spectrophotometer (i.e., detection via growth; page 444, column 2, paragraph 5).  Van De Rijn teaches a chemically defined medium for growing bacteria that has the same components as instantly claimed.  

As noted above, Van De Rijn teaches that aminobenzoic acid is at 0.2 mg/L (0.0002 g/L) which is below the claimed range for this component.  
Although Van De Rijn teaches a culture medium that comprises glutamine, cysteine and/or cystine, adenine, guanine, and an iron (III) salt within the claimed range, and aminobenzoic acid below the claimed range, Van De Rijn does not teach that the culture medium comprises aminobenzoic acid within the claimed range of 0.01 to 10 g/L.  
Further, although Van De Rijn teaches that presence of the tested bacteria was turbidimetrically determined using a spectrophotometer (i.e., detection via growth), Van De Rijn does not teach the detection via spectrophotometric methods of both eukaryotes and prokaryotes within the sample.
Cellini teaches a culture medium for culturing bacteria, where the cultivation medium further comprises, among others, glutamine (9.5-10.5 g/L), adenine (0.9-1.1 g/L), guanine (0.03 g/L), p-aminobenzoic acid (0.013 g/L), ferric nitrate (0.02 g/L), cysteine (24.9-26.9 g/L), cystine (1-1.2 g/L), where p-aminobenzoic acid (0.013 g/L) is within the claimed range (page 4, lines 17-22).
Serebrennikova teaches methods of detecting microorganisms such as bacteria (prokaryotes) and yeast (eukaryotes) in patient blood samples (Abstract, column 26, lines 5-50; claims 1, 20, 22 and 24).
Serebrennikova teaches it was known in the art of a variety of methods for determining the presence of microorganisms in blood samples (column 1, lines 24-25).  
Serebrennikova teaches method to detect different microorganisms by spectral analysis in which two different microorganisms, Candida glabrata (yeast, a eukaryote) and Staphylococcus epidermidis (bacteria; a prokaryote), were present in the same blood samples tested in culture media (column 1, lines 37-46; column 26, lines 5-9).  Tested at a wavelength of 700 nm, the detection method demonstrates the changes in spectral reflectance values associated with the initial oxyhemoglobin, formation of methemoglobin, deoxygenation, Staphylococcus epidermidis buildup, and Candida glabrata buildup in a sample (column 26, lines 10-17; Figs. 22A and 22B).  As illustrated in Fig. 22A, the presence and type of the two microorganisms can be readily distinguished from the reflectance values, while Fig. 22B shows the time evolution of the reflectance spectra over a large span of wavelengths that can be used to assess the presence, absence and/or identity of multiple microorganisms (column 26, lines 18-24).  Serebrennikova teaches the method can detect the presence of multiple pathogens and provide information about the pathogen growth behavior (column 26, lines 24-27).  
Serebrennikova also teaches a comparison between calculated and measured spectra for a blood sample at different time steps of a blood culture experiment with multiple contaminants, specifically bacterium Staphylococcus epidermidis and yeast Candida glabrata (column 26, lines 28-33; Fig. 23).  Further, Serebrennikova teaches the measured and predicted reflectance spectra and residuals for blood culture samples characterized by one particle population (erythrocytes) (designated as A), two particle populations (erythrocytes and bacterial cells) (designated as B), and three particle 7 to 109 cells per ml in positive blood cultures, and thus can alter the reflectance signal (column 26, lines 41-46; Fig. 23).
Serebrennikova teaches since the two different microorganisms have different growth rates and, therefore, correspondingly different times needed to reach optically important number density values, it is possible to capture their individual contributions to the reflectance signals (column 26, lines 46-52; Fig. 23).
In view of the above, Serebrennikova teaches that it was known in the art to utilize known spectrophotometric equipment at known UV-vis-IR wavelengths to detect both eukaryotes and prokaryotes within a sample.
A person of ordinary skill in the art would have been motivated to utilize the amount of aminobenzoic acid from Cellini within the culture medium of Van De Rijn as well as utilize known spectrophotometric equipment at known UV-vis-IR wavelengths as taught in Serebrennikova to detect both eukaryotes and prokaryotes within a sample since Van De Rijn, Cellini and Serebrennikova teach known culture methods, culture mediums and detection techniques, where both Van De Rijn and Cellini use aminobenzoic acid and utilize known concentrations of the chemical within known culture medium compositions, while Van De Rijn and Serebrennikova teach spectrophotometric detection techniques for bacteria, while Serebrennikova additionally teaches detection of both eukaryotes and prokaryotes within a patient sample.

It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant argues that the cited teachings within the rejection do not apply to eukaryotic cells, and that a person of ordinary skill in the art would not know or reasonably expect that the method of the prior art would detect eukaryotic cells, would not tailor the growth medium to produce eukaryotes and their detection since a person of ordinary skill in the art would not appreciate the signal produced by the eukaryotes (Reply, pages 3-6).  
Applicant’s arguments (Reply, pages 8-11) have been fully considered and found not persuasive.  It is also noted that in response to Applicant's arguments against the references individually (Reply pages 3-7), one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.  As noted, the rejection is based on obviousness under 35 U.S.C. § 103, where the teachings from the cited references were combined under the supplied rationale for obviousness as discussed in the rejection above.
As noted in the rejection, the combined teachings provide for human pathogen diagnostics a chemically defined medium with the claimed components and amounts that can be contacted with a sample. Also noted is that detection via spectrophotometric methods of both eukaryotes and prokaryotes within the sample was explicitly taught.  However, the combined teachings in view of the rationale for obvious, additionally teach overlapping culture medium components and amounts and the incubation of the sample (which can also be a blood sample that is in a culture media), where the sample contains both prokaryotic (e.g., bacteria, such as Escherichia coli, Clostridium perfringens or Staphylococcus epidermidis) and eukaryotic (e.g., yeast such as Candida glabrata or Candida albicans) cells with a culture media.  The sample containing both prokaryotic and eukaryotic cells is cultured (incubated) with a culture media, where the presence of such cells is detected in the sample is by spectrophotometric measurements taken at several wavelengths across the UV-Vis-NIR spectrum that can be used to assess the presence, absence and/or identity of such microorganisms.
As noted, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
In view of the above, with regard to required appreciation for detection of cells in the media by a person of ordinary skill in the art, Applicant narrowly interprets what a person of ordinary skill in the art is capable of with regard to the cell culture arts.  As noted in the rejection above, the detection of growth of known pathogens such as bacteria and yeast within cell culture media via spectrophotometric methods are well known in the art.  
With regard to Applicant’s arguments concerning analogous art, in view of the rejection of record, above, Applicant’s arguments (Reply, pages 7 and 8) are not persuasive.  
As noted in MPEP § 2141.01(a)(I), “[u]nder the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  Further, this does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396 (MPEP § 2141.01(a)(I)) (see also MPEP § 2141.01(a)(III).
Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212 (MPEP § 2141.01(a)(I)) (see also MPEP § 2141.01(a)(III).  
In the instant case, all of the references are in the same field of endeavor, which is medical cell culture diagnostics and microbiology research and diagnostics that the references are reasonably pertinent to the problem faced by the inventor, mainly utilizing known cell culture media to culture known microorganisms (pathogenic prokaryotic and eukaryotic cells) in a culture media with known detection techniques and equipment.
With regard to Applicant’s arguments dismissing the teachings of Serebrennikova (Reply, page 8), this is not found persuasive.  Serebrennikova teaches incubating the sample, which can be a blood sample that is in a culture media.  In view of the above paragraphs (expressly incorporated herein) where in addition to (and in view of) the other teachings from Van De Rijn (i.e., studying human pathogens) and Cellini (i.e., overlapping culture media components and amounts in a pathogen culture media), Serebrennikova teaches incubating the sample, which can be a blood sample that is in a culture media (i.e., a culture media that is not specifically limited), where the cultured (incubated) sample contains both prokaryotic (e.g., bacteria, such as Escherichia coli, Clostridium perfringens or Staphylococcus epidermidis) and eukaryotic (e.g., yeast such as Candida glabrata or Candida albicans) cells.  The sample containing both prokaryotic and eukaryotic cells is cultured (incubated) with a culture media, where the presence of such cells is detected in the sample is by spectrophotometric measurements taken at several wavelengths across the UV-Vis-NIR spectrum that can be used to assess the presence, absence and/or 
As noted above, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly, the rejection is maintained.

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631